Doubtless, to "kidnap," according to popular usage, is "to carry (any one) away by unlawful force or by fraud, and against his will." (Webster's International Dictionary.) However, we are not now dealing with a case involving the popular use of words. Nor is it enlightening that according to the concept of the common lawyer, "kidnapping" was "the forcible abduction or stealing away of a man, woman, or child from their own country and sending them into another" (Blackstone, vol. 4, p. 219), or that to "kidnap" originally meant "to carry off (a child or other person) to enforced service or labor on the plantations of the British colonies in America. See kid, a servant." (Webster's International Dictionary.) Our decision must be controlled by the definition of kidnapping given in the statute which makes the act a crime. A person is guilty of kidnapping not merely if he "seizes, confines, inveigles, or kidnaps another," but only if he so does "with intent to cause him, without authority of law, to be secretly confined or imprisoned within this state," or "to be sent out of the state, or to be sold as a slave, or in any way held to service or kept or detained, against his will." (Penal Law, § 1250.) Self-evidently, the person accused, to be guilty, must not merely seize or kidnap, *Page 155 
in the popular sense of these words, with intent so to do; he must so seize or kidnap with an ultimate purpose of accomplishing something more than the mere seizure. Secret confinement or imprisonment within the State; slavery or bondage or detention without the State — the accomplishment of some one of either of these two sets of purposes must have been aimed at by the seizure. Certainly slavery or bondage without the State was not intended. Nor is there proof, direct or inferential, that secret confinement within the State was the objective of the defendant. Therefore, I think the crime charged was not established.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN and O'BRIEN, JJ., concur with HUBBS, J.; KELLOGG, J., dissents in opinion.
Judgment affirmed.